In a probate proceeding, the appeal is from so much of a decree of the Surrogate’s Court, Kings. County, admitting the will of the decedent to probate as directs the payment of $2,500 out of the estate to respondent as compensation for his services as special guardian. Decree modified on the facts by striking from the decretal paragraph thereof the words and figure “ Twenty-five Hundred ($2500) dollars ” and by substituting therefor the words and figure “ One thousand ($1,000) dollars ”. As so modified, *731decree insofar as appealed from unanimously affirmed, without costs. In our opinion the allowance to respondent over and above $1,000 was excessive. Present — Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld. JJ.